                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 UNITED STATES OF AMERICA,                       )
                                                 )
        Plaintiff,                               )
                                                 )
 v.                                              )   NO. 3:18-cr-00115
                                                 )   CHIEF JUDGE CRENSHAW
 ELVER VARGAS-DIAZ,                              )
                                                 )
        Defendant.                               )


                                            ORDER

       Defendant’s sentencing is scheduled for Monday, October 22, 2018. By Order dated July

16, 2018 (Doc. No. 17), the Court required the parties to file sentencing memoranda no later than

seven days prior to the day of sentencing. That date – October 15, 2018 – has come and gone

without the filing of Defendant’s memorandum. As the Court has now reiterated time and again,

parties must timely file sentencing memoranda regardless of what sentence they seek and how

straightforward a case may appear to counsel. The Court requires time and information to prepare

for every sentencing.

       Counsel for Defendant SHALL file a sentencing memorandum discussing the 3553(a)

factors, no later than 12:00 p.m. on Thursday, October 18, 2018.

       IT IS SO ORDERED.



                                            ____________________________________
                                            WAVERLY D. CRENSHAW, JR.
                                            CHIEF UNITED STATES DISTRICT JUDGE
